I~"LED
                                                                                              Eli 2 0 2009
                                                                                      NANCY j 4AYER WHITTINGTON, CLERK
                                      UNITED STATES DISTRICT COURT                          /' S. DISTRICT COURT
                                      FOR THE DISTRICT OF COLUMBIA

     Shaaban Shaaban Hafed,                        )
                                                   )
             Plaintiff,                            )
                                                   )
             v.                                    )
                                                   )
                                                           Civil Action No.
                                                                                     09 0327
     United States Supreme Court et at.,           )
                                                   )
             Defendants.                           )


                                         MEMORANDUM OPINION

             This matter is before the Court on plaintiffs pro se complaint and application to proceed

     in forma pauperis. The Court will grant the application and dismiss the complaint for lack of

     subject matter jurisdiction. I

             Plaintiff is a prisoner at the United States Penitentiary in Florence, Colorado, suing the

     United States Supreme Court and Chief Justice John G. Roberts, Jr., for the alleged denial of his

     petition for a writ of certiorari. He seeks injunctive relief and $1 in "punitive"damages. CompI.

     at 14. This Court lacks subject matter jurisdiction to review the decisions of the Supreme Court.

     In re Marin, 956 F.2d 339 (D.C. Cir. 1992). "It seems axiomatic that a lower court may not order

     the judges or officers of a higher court to take an action." Panko v. Rodak, 606 F .2d 168, 171 n.6

     (7th Cir. 1979), cert. denied, 444 U.S. 1081 (1980). Accordingly, the complaint is dismissed. A

     separate Order accompanies this Memorandum Opinion.




                                                       21~L           J f£vu~
                                                   United States District Judge
     Date: February   ~, 2009

            I "If the court determines at any time that it lacks subject-matter jurisdiction, the court

     must dismiss the action." Fed. R. Civ. P. 12(h)(3).


~\